Citation Nr: 1213722	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-05 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for burns to hands. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder and if so whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1976 to April 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2010, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the RO attempted to obtain records from the Social Security Administration (SSA) but they were not available.  

The issue of entitlement to service connection for burns of the hands is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  February 2002, the RO denied service connection for a back disorder.  The Veteran did not timely appeal the decision, and the decision became final. 

2.  Evidence added to the record since the final denial of entitlement to service connection for a back disorder in February 2002 includes evidence that was not previously before agency decision makers and relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim. 

3.  The Veteran's low back disorder is not shown to be related to service.  

4.  In August 2003, the RO denied service connection for a right knee disorder, right shoulder disorder, and left shoulder disorder.  The Veteran did not timely appeal the decision, and the decision became final. 

5.  Evidence added to the record since the final denial of entitlement to service connection for a right knee disorder, right shoulder disorder, and left shoulder disorder in August 2003 includes evidence that was not previously before agency decision makers; however the evidence does not relate to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The February 2002 decision that denied the Veteran's claim for service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

4.  The August 2003 decision that denied the Veteran's claim for service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

5.  New and material evidence has not been received to reopen the claim for service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

6.  The August 2003 decision that denied the Veteran's claim for service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

7.  New and material evidence has not been received to reopen the claim for service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

8.  The August 2003 decision that denied the Veteran's claim for service connection for a left shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

9.  New and material evidence has not been received to reopen the claim for service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In March 2006, the RO sent a letter to the Veteran which addressed new and material evidence for reopening the right knee, right shoulder and left shoulder claims.  In July 2006, another letter was sent regarding new and material evidence for reopening the low back claim.  The letters were compliant with the notice requirements for new and material evidence. 

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the notice letters provided to the Veteran included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denials. 

With respect to the Dingess requirements, in July 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements. 

As to the claim to reopen service connection for a low back disorder in this case, the Board is granting in full the benefit sought on appeal.   Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Since no new and material evidence has been submitted for the claims with the exception of the back disorder, a remand for an examination is not necessary.  Records from SSA were requested; however they were unavailable, and the Veteran was advised of this fact.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id. Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A Low Back Disorder

In February 2002, the RO denied service connection for a low back disorder and so informed the Veteran that same month.  He did not disagree with that rating action and it thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. The Veteran's service treatment records were unavailable and the RO found that the Veteran had not submitted current medical evidence of the claimed condition and that the claimed back disability was not incurred in or aggravated by service.  

Evidence added to the record since the February 2002 denial consists of VA treatment records dated from 1993 to 2011.  The VA records contain treatment for low back pain and findings regarding the low back.  In December 1993, VA records show that the Veteran was hospitalized and herniated lumbar disc was diagnosed.  In September 2004, the Veteran was diagnosed with spondylosis of the low back.  These records are new since they were not previously of record at the time of the previous decision.  As well, the new evidence is material because it relates to the low back disorder and provides a current diagnosis-something that was not of record at the time of the prior decision.   The evidence is material as it raises a reasonable possibility of substantiating this claim.  

The evidence submitted by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  There is competent medical evidence of record showing treatment of a diagnosed back disorder.  Thus, new and material evidence has t been received and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 

Service Connection

The Veteran claims that he injured his back during service and that his current back complaints are related to service.  He reports that he has been hurting ever since he was released from the Army in 1979.  

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service or for some disorders, including arthritis, if manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records are unavailable.  The Board's obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) (West 2002) is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This does not establish a heightened benefit of the doubt.  What exists is a heightened duty to consider the applicability of the benefit of the doubt, to assist the Veteran in developing the claim, and to explain the decision when the Veteran's medical records have been destroyed.  See id.  Rather than lowering the legal standard for proving a claim for service connection, this case law increases the obligation to evaluate and discuss in the decision all of the evidence that may be favorable to the Veteran.  

Here the first evidence in the file after service consists of a 1993 VA hospital record in which it is noted that the Veteran had a herniated lumbar disc.  By way of history, it was noted that he had a history of chronic low back pain for a period of two years.  Treatment for low back pain continued thereafter.  In September 2004, the Veteran was diagnosed with spondylosis of the low back.  

A current diagnosis has been provided.  Thus, one element for service connection has been satisfied.  However, there is no showing of any inservice treatment and no medical evidence in the file to connect the current findings to any inservice injury.  The only favorable evidence in the file consists of the statements of the Veteran.  

The Board has considered the lay statements of the Veteran.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and  sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the  condition where the condition is simple, for example difficulty  hearing, and sometimes not, for example, a form of cancer), (2)  the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a  later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v.  Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki,   312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is  nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board finds that if Bethea applies to Court decisions, it is logical to apply the guidance set forth therein to those decisions of a superior tribunal, the Federal Circuit.

Here, the Board finds that, while the Veteran has asserted that his back disorder is the result of an injury in service, he has not demonstrated the medical knowledge required to establish an etiological nexus between his hearing loss and in-service noise exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1)  [competent medical evidence means evidence provided by a person  who is qualified through education, training, or experience to  offer medical diagnoses, statements, or opinions].  Therefore, although the statements of the Veteran in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the back disorder and the Veteran's period of service. 

Further, to the extent that the Veteran's  statements are offered as evidence of continuity of  symptomatology, the Board acknowledges that lay evidence  concerning continuity of symptoms after service, if credible, is  ultimately competent, regardless of the lack of contemporaneous  medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v.  Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.  App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v.  Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to  provide evidence of his own experiences, the fact that the  Veteran's treatment records do not reflect a diagnosis of a back disorder until over 10 years after service weighs  heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  Moreover the Veteran's statements are contradictory.  It is noted that in 1993, he reported that he had back pain which began two years prior.  Further, a review of the records from that time until the present, indicated he had not, by way of history, related his back complaints to any event in service.  Thus, the Board finds his statements regarding continuity of symptoms not credible.  

The preponderance of the evidence is against finding that the Veteran has a back disorder etiologically related to active service.  The appeal is accordingly denied.  In  making this determination, the Board has considered the  provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the  doubt, but there is not such a state of equipoise of positive and  negative evidence to otherwise grant the Veteran's claim.

New and Material Evidence for a Right Shoulder, Left Shoulder, and Right Knee Disorders

A Right Shoulder Disorder

In August 2003, the RO denied service connection for a right shoulder disorder, a left shoulder disorder, and a right knee disorder, and so informed the Veteran that same month.  He did not disagree with that rating action and it thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Evidence of record at the time of the August 2003 decision included VA treatment records from the 1990's to 2002.  They showed complaints of right shoulder pain but no finding of a right shoulder disorder.  A history of osteoarthritis was noted in June 2001; however the specific joints affected were not identified.  No right shoulder disorder was diagnosed.  The RO found that the medical evidence did not show that a right shoulder condition occurred in or was aggravated by service.  

Evidence associated with the claims file since the August 2003 consists of VA treatment from 2002 to 2011.  There is no showing of a right shoulder disorder.   

The evidence submitted by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. There is no competent medical evidence of record showing treatment of a right shoulder disorder or relating any current disorder to active service.  The Veteran's own statements in this regard are cumulative of his statements that were before the VA previously.  Nor is he competent to provide a medical opinion.  See Bostain v. West, 11 Vet. App. 124, 127   (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Thus, new and material evidence has not been received and the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  None of the above evidence is material as it does not raise a reasonable possibility of substantiating his claim. Thus the newly submitted evidence cannot be material to the claim. 

A Left Shoulder Disorder

Evidence of record at the time of the August 2003 decision included VA treatment records from the 1990's to 2002.  They showed complaints of left shoulder pain.  In June 2001, left shoulder crepitus was found.  The RO determined that the left shoulder condition was not incurred in or aggravated by service.  

Evidence associated with the claims file since the August 2003 consists of VA treatment from 2002 to 2011.  The records show continuing treatment for a left shoulder disorder.  For example, he was found to have left shoulder rotator cuff injury in June 2000.  In December 2004 he was noted to have a history of left rotator cuff problems.  In January 2005, left acromioclavicular joint arthritis with mild impingement syndrome were found.  In June 2007, he was noted to have left shoulder pain secondary to impingement syndrome versus rotator cuff tear.  In July 2010, he was noted to have a history of left rotator cuff problems noted on MRI in 2007.  

This evidence is new since it was not of record at the time of the prior decision.  However, it is cumulative since it shows only continuing treatment for a diagnosed left shoulder disorder.  There is no evidence in the file since the denial that is material to the claim.  A current disorder with treatment had been established previously.  And there is no evidence tending to show a nexus between the left shoulder disorder and service.     

The evidence submitted by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  The Veteran's own statements are cumulative of his statements that were before the VA previously.  And he is not competent to provide a medical opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, new and material evidence has not been received and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  None of the above evidence is material as it does not raise a reasonable possibility of substantiating his claim.  Thus the newly submitted evidence cannot be material to the claim. 

A Right Knee Disorder

Evidence of record at the time of the August 2003 decision included VA treatment records from the 1990's to 2002.  They showed complaints of right knee pain.  In June 2001, right knee crepitus was found.  The RO determined that the right knee disorder was not incurred in or aggravated by service.  

Evidence associated with the claims file since the August 2003 consists of VA treatment records from 2002 to 2011.  They show complaints of knee pain.  This evidence is new since it was not of record at the time of the prior decision.  However, it is cumulative since in shows only continuing treatment for a diagnosed right knee disorder.  There is no evidence in the file since the denial that is material to the claim.  A current disorder with treatment had been established previously.  However, there is still no evidence tending to show a nexus between the right knee disorder and service.  

The evidence submitted by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  The Veteran's own statements are cumulative of his statements that were before the VA previously.  And he is not competent to provide a medical opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, new and material evidence has not been received and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  None of the above evidence is material as it does not raise a reasonable possibility of substantiating his claim.  Thus the newly submitted evidence cannot be material to the claim. 


ORDER

New and material evidence has been received and the claim of entitlement to service connection for a low back disorder is reopened.  To this extent, the claim is granted. 

Service connection for a low back disorder is denied. 

New and material evidence has not been received to reopen a claim of entitlement to service connection for a right knee disorder. 

New and material evidence has not been received to reopen a claim of entitlement to service connection for a right shoulder disorder. 

New and material evidence has not been received to reopen a claim of entitlement to service connection for a left shoulder disorder


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran claims that he has burns of the hands that are related to service.  He indicated that he burned his hands in the Army in 1977 when he was at Fort Campbell.  His MOS as noted in the DD 214 was cannon crewman.  The Veteran's service treatment records are unavailable.  The Court has held that in cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  What exists is a heightened duty to assist the Veteran in developing the claim.  The Board notes that the Veteran has not been examined by VA.  The RO indicated that absent a showing of a current disability an examination was not necessary.  The Veteran as a layperson is competent to describe symptoms of an injury or illness, which are within the realm of personal knowledge, that is, that which are perceived through the senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses). 

Although competent lay evidence is limited to a matter within the knowledge and personal observations of the person making the declaration, a lay person's statement is competent evidence on a medical condition under case law that has been found to be capable of lay observation or is a matter of a simple medical condition.  Also, the Veteran as a lay person is competent to relate a contemporaneous medical diagnosis or to relate symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, the Veteran is competent to state that he has burns of the hands.  His MOS is one that could reasonably expose him to hand burns.  There is no showing of any burns in service since unfortunately the service treatment records are unavailable.  However, a remand for an examination to determine the nature and extent of the burns of the hands and an opinion regarding the etiology of the disorder should be accomplished.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner is advised that the service treatment records are unavailable.  A detailed and complete history regarding the Veteran's inservice injury and any treatment since then must be taken.  The examiner must provide an opinion with a complete rationale as to whether it is at least as likely as not that any currently diagnosed burn residuals of the hands, if present, are related to the Veteran's military service.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.  

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are several potential causes, and if so, identify the other potential causes.  The examiner should note if the claimed events in service are not more likely than any other to cause the Veteran's current burns of the hands.  The examiner should indicate if an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, that is, there is no other test or records, if procurable, that would facilitate a more conclusive opinion, considering current medical knowledge and, if necessary, after a review of the medical literature. 

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Following completion of the above, the claim should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


